           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   BATESVILLE DIVISION

JARELL TERRY                                                       PLAINTIFF
ADC #149998

v.                        No.1:18-cv-81-DPM

SAMUEL F. GUILTNER, Corporal,
North Central Unit; and JARED WALKER,
Corporal, North Central Unit                                     DEFENDANTS

                                 ORDER
     1. Motion to withdraw, NQ 87, denied without prejudice as moot.
The Court already denied the motion. NQ 80.
     2. The Court directs the Clerk to docket Terry's declaration, NQ 88,
as a motion to reconsider. The Court directs Defendants to respond
by 26 February 2020. Defendants should also confirm whether the sick
call quoted in Terry's motion is part of his medical jacket and, if so, file
a copy.
     So Ordered.

                                      ~        ~Id/{}-.
                                                     p
                                   D.P. Marshall Jr.
                                   United States District Judge

                                      I   :l   Feki.vMv   ~)-D
                                                     I
